EXECUTION VERSION






FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


This FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of August 30, 2018, is entered into by
and among the following parties:
(i)
FLEETCOR FUNDING LLC, as Seller (the “Seller”);

(ii)
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed Purchaser, as the sole
Swingline Purchaser and as the Purchaser Agent for its Purchaser Group;

(iv)
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as a Committed
Purchaser and as the Purchaser Agent for its and Atlantic’s Purchaser Group;

(v)
ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser for
CACIB’s Purchaser Group;

(vi)
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Committed Purchaser and
as the Purchaser Agent for its Purchaser Group;

(vii)
REGIONS BANK (“Regions”), as a Committed Purchaser and as the Purchaser Agent
for its Purchaser Group;

(viii)
MUFG BANK, LTD. (“MUFG”), as a Committed Purchaser and as the Purchaser Agent
for its and Victory’s Purchaser Group;

(ix)
VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit Purchaser for MUFG’s
Purchaser Group;

(x)
SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a Committed Purchaser;

(xi)
MANHATTAN ASSET FUNDING LLC (“Manhattan”), as a Conduit Purchaser for SMBC’s
Purchaser Group;

(xii)
SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”), as the Purchaser Agent for
SMBC’s and Manhattan’s Purchaser Group;

(xiii)
MIZUHO BANK, LTD. (“Mizuho”), as a Committed Purchaser; and

(xiv)
PNC BANK, NATIONAL ASSOCIATION, as Administrator


(in such capacity, the “Administrator”).
BACKGROUND
A.    The parties hereto are parties to that certain Fifth Amended and Restated
Receivables Purchase Agreement dated as of November 14, 2014 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.
B.    Concurrently herewith, the parties hereto are entering into that certain
Structuring Fee Letter in connection herewith (the “Structuring Fee Letter”).
C.    The parties hereto desire to amend the Receivables Purchase Agreement on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.     Rebalancing.
(a)    Rebalancing of Capital. On the date hereof, the Seller will repay a
portion of the outstanding Capital in the amounts for MUFG and SMBC as specified
in the flow of funds memorandum attached hereto as Exhibit A (each, a “Reducing
Purchaser”); provided that all accrued and unpaid Discount with respect to such
Capital so repaid shall be payable by the Seller to each Reducing Purchaser, as
applicable, on the next occurring Weekly Settlement Date. The Seller hereby
requests that each of PNC, Wells, CACIB, Regions and Mizuho (each, an
“Increasing Purchaser”) fund a Purchase on the date hereof in the applicable
amount set forth in Exhibit A hereto. Such Purchase shall be funded by the
Increasing Purchasers on the date hereof in accordance with the terms of the
Receivables Purchase Agreement and upon satisfaction of all conditions precedent
thereto specified in the Receivables Purchase Agreement; provided, however, that
no Purchase Notice shall be required therefor. For administrative convenience,
the Seller hereby instructs the Increasing Purchasers to fund the foregoing
Purchase by paying the proceeds thereof directly to the Reducing Purchasers to
the accounts and in the amounts specified in Exhibit A hereto to be applied as
the foregoing repayment of each Reducing Purchaser’s Capital (as applicable) on
the Seller’s behalf. The Seller shall be deemed to have received the proceeds of
such Purchase from each Increasing Purchaser for all purposes immediately upon
receipt thereof by each Reducing Purchaser, respectively.
(b)    Consents. The parties hereto hereby consent to the non-ratable repayment
of each Reducing Purchaser’s Capital on terms set forth in clause (a) above and
the foregoing non-ratable Purchase to be funded by the Increasing Purchasers on
the terms set forth in clause (a) above, in each case, as set forth above on a
one-time basis.
SECTION 2.    Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    Each reference in the Receivables Purchase Agreement (including schedules
and exhibits thereto) to “The Bank of Tokyo Mitsubishi UFJ, Ltd.” is hereby
replaced with a reference to “MUFG Bank, Ltd.”
(b)    The following new Section 1.13 is added to the Receivables Purchase
Agreement:
Section 1.13    Successor Euro-Rate or LMIR Index.
(a)    If the Administrator determines (which determination shall be final and
conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 1.10 have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 1.10 have not arisen but the applicable
supervisor or administrator (if any) of the Euro-Rate or LMIR or a Governmental
Authority having jurisdiction over the Administrator has made a public statement
identifying the specific date after which the Euro-Rate or LMIR shall no longer
be used for determining interest rates for loans (either such date, a “LIBOR
Termination Date”), or (ii) a rate other than the Euro-Rate or LMIR has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrator may (in consultation with the Seller and
Purchaser Agents) choose a replacement index for the Euro-Rate or LMIR, as
applicable, and make adjustments to applicable margins and related amendments to
this Agreement as referred to below such that, to the extent practicable, the
Discount based on the replacement index will be substantially equivalent to the
Discount based on the Euro-Rate or LMIR, as applicable, in effect prior to its
replacement.
(b)    The Administrator and the Seller shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrator, for the implementation and administration of the replacement
index-based rate. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents (including, without limitation, Section 6.1),
such amendment shall become effective without any further action or consent of
any other party to this Agreement at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Group Agents, unless the Administrator receives, on or before such tenth (10th)
Business Day, a written notice from the Majority Purchaser Agents stating that
such Majority Purchaser Agents object to such amendment.
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on the Euro-Rate or LMIR, as applicable,
to a replacement index-based rate, and (ii) may also reflect adjustments to
account for (A) the effects of the transition from the Euro-Rate or LMIR, as
applicable, to the replacement index and (B) yield- or risk-based differences
between the Euro-Rate or LMIR, as applicable, and the replacement index
(d)     Until an amendment reflecting a new replacement index in accordance with
this Section 1.13 is effective, any Portion of Capital for which Discount is
determined by reference to the Euro-Rate or LMIR will continue to accrue
Discount with reference to the Euro-Rate or LMIR, as applicable, provided,
however, that if the Administrator determines (which determination shall be
final and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, all Portions of Capital for
which Discount would otherwise be determined with reference to the Euro-Rate or
LMIR, as applicable, shall automatically begin accruing Discount with reference
to the Base Rate until such time as an amendment reflecting a replacement index
and related matters as described above is implemented.
(e)     Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
(c)    The following new defined term and definition thereof is hereby added to
Exhibit I to the Receivables Purchase Agreement in appropriate alphabetical
order:
“Material Acquisition” has the meaning assigned to such term in the Credit
Agreement as in effect as of August 30, 2018 without giving effect to any
amendment, supplement, modification or waiver of such term (or any other term
constituting a direct or indirect component thereof) after August 30, 2018 or
any substitution or replacement of such term (or any other term constituting a
direct or indirect component thereof) under any substitute or replacement credit
or financing facility after August 30, 2018, unless the Administrator and the
Majority Purchaser Agents shall have consented in writing thereto.
(d)    The definition of “Purchase Limit” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by replacing the amount
“$950,000,000” from where it appears therein with “$1,200,000,000”.
(e)    The definition of “Consolidated Leverage Ratio” set forth in Exhibit I to
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:
“Consolidated Leverage Ratio” has the meaning assigned to such term in the
Credit Agreement as in effect as of August 30, 2018 without giving effect to any
amendment, supplement, modification or waiver of such term (or any other term
constituting a direct or indirect component thereof) after August 30, 2018 or
any substitution or replacement of such term (or any other term constituting a
direct or indirect component thereof) under any substitute or replacement credit
or financing facility after August 30, 2018, unless the Administrator and the
Majority Purchaser Agents shall have consented in writing thereto.


(f)    Clause (r) of Section 1 of Exhibit IV to the Receivables Purchase
Agreement is hereby amended by adding the following sentence at the end thereof:
The Seller will provide to the Administrator and each Purchaser such information
and documentation as may reasonably be requested by the Administrator and each
Purchaser from time to time for purposes of compliance by the Administrator and
each Purchaser with applicable laws (including without limitation the USA
Patriot Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrator and
each Purchaser to comply therewith.
(g)    Clause (l) of Section 2 of Exhibit IV to the Receivables Purchase
Agreement is hereby amended by adding the following sentence at the end thereof:
The Servicer will provide to the Administrator and each Purchaser such
information and documentation as may reasonably be requested by the
Administrator and each Purchaser from time to time for purposes of compliance by
the Administrator and each Purchaser with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
the Administrator and each Purchaser to comply therewith.
(h)    Clause (n) of Exhibit V to the Receivables Purchase Agreement is hereby
amended and restated in its entirety with the following:
(n)     the Consolidated Leverage Ratio as of the end of any fiscal quarter of
FleetCor shall be greater than 4.00 to 1.00; provided that in connection with
any Material Acquisition, at FleetCor’s election by written notice to the
Administrator prior to the consummation of such Material Acquisition, the
foregoing ratio shall be increased to 4.25 to 1.00 for the fiscal quarter of
FleetCor in which such Material Acquisition is consummated and for each of the
next three (3) consecutive fiscal quarters of FleetCor ending thereafter (such
period of increase, a “Leverage Increase Period”); provided, further, that (i)
for at least one (1) fiscal quarter of FleetCor ending immediately following
each Leverage Increase Period, the Consolidated Leverage Ratio as of the end of
such fiscal quarter of FleetCor shall not be greater than 4.00 to 1.00 prior to
giving effect to another Leverage Increase Period, and (ii) immediately after
the end of a Leverage Increase Period, the maximum Consolidated Leverage Ratio
permitted under this clause (n) as of the end of any fiscal quarter of FleetCor
shall automatically revert to 4.00 to 1.00.
(i)    Schedule V to the Receivables Purchase Agreement is hereby replaced in
its entirety with Schedule V attached hereto.
SECTION 3.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to
each of the Administrator, each Purchaser and each Purchaser Agent as follows:
(a)    the representations and warranties made by it in the Transaction
Documents are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations or warranties were
true and correct as of such earlier date);
(b)    no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or an
Unmatured Termination Event, and the Facility Termination Date has not occurred;
(c)    the execution and delivery by such Person of this Amendment, and the
performance of each of its obligations under this Amendment and the Receivables
Purchase Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part; and
(d)    this Amendment and the Receivables Purchase Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms.
SECTION 4.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein” or
words of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
other than as set forth herein.
SECTION 5.    Effectiveness. This Amendment shall be effective as of the date
hereof and upon satisfaction of the following conditions precedent: (a) the
Administrator’s receipt of (i) counterparts of this Amendment and the
Structuring Fee Letter duly executed by each of the parties hereto, (ii) an
opinion of counsel for the Seller and Servicer, addressed to each Purchaser, as
to due authorization, enforceability, no-conflicts with applicable law and other
material agreements and other customary matters, in form and substance
satisfactory to the Administrator, and (iii) such other agreements, documents,
opinions, and instruments as the Administrator shall request; and (b) the
receipt by each Purchaser Agent of the fees owing under the Structuring Fee
Letter.
SECTION 6.    Miscellaneous. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 7.    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Receivables Purchase Agreement.
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


[SIGNATURES BEGIN ON NEXT PAGE]





IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
FLEETCOR FUNDING LLC, as Seller




By: /s/ Steve Pisciotta
Name:    Steve Pisciotta
Title:    Treasurer


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, as Servicer
By: /s/ Steve Pisciotta
Name:    Steve Pisciotta
Title:    Treasurer


PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser and as Purchaser Agent for its Purchaser Group




By: /s/Michael Brown
Name: Michael Brown
Title:    Senior Vice President
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser and as
Purchaser Agent for its and Atlantic Asset Securitization LLC’s Purchaser Group




By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director
 


By: /s/ Michael Regan
Name: Michael Regan
Title: Managing Director






ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser for Credit Agricole
Corporate and Investment Bank’s Purchaser Group
    
By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/ Michael Regan
Name: Michael Regan
Title: Managing Director


WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as a Committed Purchaser and as Purchaser Agent for its Purchaser Group




By: /s/ Eero Maki
Name: Eero Maki
Title: Managing Director


REGIONS BANK, as a Committed Purchaser and as Purchaser Agent for its Purchaser
Group




By: /s/ Kathy Myers
Name: Kathy Myers
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser


By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director




MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser for Sumitomo Mitsui
Banking Corporation’s Purchaser Group

By: MAF Receivables Corp., Its Member

By: /s/ Irina Khaimova
Name: Irina Khaimova
Title: Vice President




SMBC NIKKO SECURITIES AMERICA, INC.,
as Purchaser Agent for Sumitomo Mitsui Banking Corporation’s and Manhattan Asset
Funding LLC’s Purchaser Group


By: /s/ Masayoshi Hirabayashi
Name: Masayoshi Hirabayashi
Title: Managing Director & Joint General Manager


MUFG BANK, LTD., as a Committed Purchaser


By: /s/ Eric Williams
Name: Eric Williams
Title: Managing Director




VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser for MUFG Bank, LTD.’s Purchaser Group


By: /s/ Kevin J. Corrigan
Name: Kevin J. Corrigan
Title: Vice President




MUFG BANK, LTD., as Purchaser Agent for its and Victory Receivables
Corporation’s Purchaser Group


By: /s/ Eric Williams
Name: Eric Williams
Title: Managing Director
MIZUHO BANK, LTD., as a Committed Purchaser and as Purchaser Agent for its
Purchaser Group




By: /s/ Richard A. Burke
Name: Richard A. Burke
Title: Managing Director






PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President





SCHEDULE V
PURCHASER GROUPS AND COMMITMENTS


Purchaser Group of PNC Bank, National Association
Party
Capacity
Commitment
PNC Bank, National Association
Committed Purchaser
$380,000,000
PNC Bank, National Association
Purchaser Agent
N/A



Purchaser Group of Wells Fargo Bank, National Association
Party
Capacity
Commitment
Wells Fargo Bank, National Association
Committed Purchaser
$190,000,000
Wells Fargo Bank, National Association
Purchaser Agent
N/A



Purchaser Group of Credit Agricole Corporate and Investment Bank
Party
Capacity
Commitment
Atlantic Asset Securitization LLC
Conduit Purchaser
N/A
Credit Agricole Corporate and Investment Bank
Committed Purchaser
$180,000,000
Credit Agricole Corporate and Investment Bank
Purchaser Agent
N/A



Purchaser Group of Regions Bank
Party
Capacity
Commitment
Regions Bank
Committed Purchaser
$112,500,000
Regions Bank
Purchaser Agent
N/A



Purchaser Group of MUFG Bank, LTD.
Party
Capacity
Commitment
Victory Receivables Corporation
Conduit Purchaser
N/A
MUFG Bank, LTD.
Committed Purchaser
$125,000,000
MUFG Bank, LTD.
Purchaser Agent
N/A



Purchaser Group of Sumitomo Mitsui Banking Corporation
Party
Capacity
Commitment
Manhattan Asset Funding Co., LLC
Conduit Purchaser
N/A
Sumitomo Mitsui Banking Corporation
Committed Purchaser
$100,000,000
SMBC Nikko Securities America, Inc.
Purchaser Agent
N/A



Purchaser Group of Mizuho Bank, Ltd.
Party
Capacity
Commitment
Mizuho Bank, Ltd.
Committed Purchaser
$112,500,000
Mizuho Bank, Ltd.
Purchaser Agent
N/A












EXHIBIT A
FLOW OF FUNDS MEMORANDUM
[See Attached]






 
 
 


